Name: Commission Regulation (EEC) No 729/87 of 13 March 1987 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  agricultural activity
 Date Published: nan

 No L 71 / 16 Official Journal of the European Communities 14. 3 . 87 COMMISSION REGULATION (EEC) No 729/87 of 13 March 1987 amending Regulation (EEC) No 3540/85 laying down detailed rules for the appli cation of the special measures for peas, field beans and sweet lupins THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 3127/86 (2), and in particular Article 3 (7) thereof, Whereas Article 19 (3) of Commission Regulation (EEC) No 3540/85 (3), as last amended by Regulation (EEC) No 3025/86 (4), makes provisions for a time limit for submis ­ sion to the competent authority of declarations of usage of the products ; whereas this time limit depends on the date of usage ; whereas to simplify administrative control procedures it should be made to depend on the month of usage ; Whereas the provision concerning the time-limit for submitting the declaration of usage has been applied in differing ways ; whereas accordingly, the amendment in question should, in the interests of sound management, be made to apply form the same date as Regulation (EEC) No 3540/85 : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Article 19 (3) of Regulation (EEC) No 3540/85 is amended as follows : 1 . In the second subparagraph 'during the two months which follow usage' are replaced by 'during the two months following that of usage'. 2. In the third subparagraph 'by the end of the second month following the end of usage' are replaced by 'by the end of the second month following that in which usage was completed'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6 . 1982, p. 28 . 0 OJ No L 392, 16 . 10 . 1986, p. 1 . (3) OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 281 , 2. 10 . 1986, p. 15 .